Title: To George Washington from George Lux, 11 August 1790
From: Lux, George
To: Washington, George



Sir
Chatsworth 11 August 1790

Mr James Simpson of this Town has just applied to me for a letter to your Excellency, recommending him as a Surveyor of the Back Lands, and I have told him, though the business is

taken up in Congress, yet I hardly expect, it will be compleated this Session; that as he was appointed by the old Congress Surveyor of the Back Lands for the State of Maryland, it is highly improbable you will not displace him, if no just complaints can be made against him, or unless a competition should take place between him & a Man of superior merit.
Mr Simpson is first Cousin to the late worthy Dr Boyd of this Town, and I have known him for several years to be worthy, honest, honourable, prudent, & industrious—How calculated he is for the Surveyorship, I cannot pretend to judge, but Mr Ellicott gave it from under his hand, that he is—His whole family were firm & inflexible Whigs during the war—As it cannot be supposed, your Excellency can know every man, who is appointed to subordinate Offices throughout the different States, & therefore must rely on the information of others for their characters, every one, recommending them, should consider himself as pointedly responsible, and therefore be cautious in asserting no more than what he knows to be true—The peculiar attentions & civilities I have met with from you, from my earliest youth, have made a grateful impression on me, and being generally known, induce many to apply to me for recommendatory letters, supposing my recommendations will have more weight, than I have a right to expect, and I take too much pride in boasting of the politeness, with which you have treated me, and of the friendship you bore to my late Hond Father & Father in Law, to admit the impropriety of occasionally trespassing on your attention, but I never recommend any, with whom I suppose your Excellency to be personally acquainted.
I am very happy in hearing of your perfect restoration to the inestimable blessing of health, and sincerely pray for the continuance of it, as an American & as a Man, and that Mrs Washington (to whom I beg leave to make my most respectful Compliments) enjoys a good state of health—The loss of my invaluable Partner has left me a desolate & forlorn being on the earth—Our Friend Dr McHenry has removed into the Country, within half a mile of me, since his Brothers death, where he is busily engaged in winding up his partnership affairs, & has, in a manner, secluded himself from the world, confining himself, to a small circle of particular friends—I have the honor to be respectfully Sir Yr Obedt Hume Servt

Geo. Lux

